     Case 3:19-cv-00392-TKW-HTC Document 31 Filed 08/16/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA CIVIL DIVISION

CASE NO: 3:19-cv-392-MCR-HTC

 JUAN CARLOS GIL,

         Plaintiff,
v.

 CITY OF PENSACOLA, FLORIDA

         Defendant,


                 NOTICE OF WITHDRAWL AS COUNSEL OF RECORD



        SCOTT R. DININ, Esq. hereby files his Notice of Withdrawal as Counsel of

Record for Plaintiff, Juan Carlos Gil. Co-Counsel Juan Courtney Cunningham, Esq. of

the firm J. Courtney Cunningham PLLC shall remain as counsel for Plaintiff in the above

listed action.

        There is no motion pending before this Court, and no scheduling order has been

issued, this affords sufficient time for Co-Counsel Juan Courtney Cunningham, Esq. to

continue without the assistance of Scott R. Dinin, Esq. and his firm Scott R. Dinin, P.A.

Dated: August 16, 2019.

                                             Respectfully submitted,

                                             s/Scott Dinin
                                             Scott R. Dinin, Esq.
                                             Scott R. Dinin, P.A.
                                             4200 NW 7th Avenue
                                             Miami, Florida 33127
                                             Telephone: (786) 431-1333
                                             Email: inbox@dininlaw.com
                                             Counsel for Plaintiff


                                            1
  Case 3:19-cv-00392-TKW-HTC Document 31 Filed 08/16/19 Page 2 of 3



                              CERTFICATE OF SERVICE

       I HEREBY CERTIFY that on August 16, 2019, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF and as such will be sent

to counsel of record as follows:

Juan Courtney Cunningham, Esq.
J. Courtney Cunningham PLLC
8950 SW 74th Court, Suite 201
Miami, Florida 33156
Telephone: (305) 351-2014
Email: cc@cunninghampllc.com
Counsel for Plaintiff


Elmer C Ignacio FBN 537683
Robert J Sniffen FBN 0000795
Matthew J Carson FBN 0827711
Sniffen & Spellman, P.A.
123 North Monroe Street
Tallahassee, Florida 32301
Telephone: (850) 205-1996
Facsimile: (850) 205-3004
Email: eignacio@sniffenlaw.com
mcarson@sniffenlaw.com
Counsel for Defendant

Susan A. Woolf FBN 0013323
City Attorney for City of Pensacola
222 W. Main Street
Pensacola, Florida 32502-5743
Telephone: (850) 435-1615
Facsimile: (850) 595-1290
swoolf@cityofpensacola.com
Counsel for Defendant


                                                        s/ Scott Dinin




                                         2
Case 3:19-cv-00392-TKW-HTC Document 31 Filed 08/16/19 Page 3 of 3




                                3
